Citation Nr: 1343182	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  11-09 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for low back disability with sciatic pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to January 1990, with subsequent service in the Air National Guard from July 1992 through January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified before the undersigned via videoconference hearing from the RO in January 2012.  A transcript of the hearing is of record.  The Veteran's paper claims file and a Virtual VA paperless claims file have both been considered.  

In February 2012, the Veteran submitted additional evidence along with a waiver of review by the agency of original jurisdiction.  As such, the Board may review this evidence in the first instance.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2013).



FINDINGS OF FACT

The current low back disability with sciatic pain was not incurred or aggravated as a result of a disease or injury during a period of active military service.



CONCLUSION OF LAW

The criteria for service connection for a low back disability with sciatic pain have not been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1112(a), 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, VA must provide notice and assistance to substantiate a claim for benefits after receipt of a substantially complete application.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Veteran was provided adequate notice in a September 2008 letter prior to the initial adjudication.  He was advised how to substantiate all five elements of his service connection claim, including based on a period of active service other than active duty, as well as who was responsible for providing which types of evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

Additionally, the January 2012 Board hearing focused on the elements necessary to substantiate the Veteran's claim.  The undersigned asked questions to obtain pertinent evidence and suggest missing evidence, including whether there were any medical opinions linking the claimed low back disability with sciatic pain to the Veteran's injury during active service, based on either incurrence or aggravation.  The Veteran and his representative also demonstrated actual knowledge of the required elements via questioning and testimony.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  The Veteran has had ample opportunity to participate in the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Adequate notice was provided.  

The duty to assist was also satisfied.  The Veteran's service treatment records were obtained, including for active duty and National Guard service, as well as service personnel records to determine his periods of active service.  All available, identified post-service treatment records were obtained.  The Veteran denied any VA treatment for his back.  Although he reported off and on chiropractic treatment after 1997 and physical therapy from VAX-D in 2003, the Veteran attempted to obtain those records and they are no longer available due to retirement of a provider and Hurricane Katrina.  VA made reasonable attempts to obtain these records.

Additionally, the Veteran was afforded a VA examination in July 2010 to determine the nature and etiology of his claimed low back disability with sciatic pain.  There is no argument or indication that a further examination or opinion is necessary.  The examiner conducted a thorough evaluation, considered all pertinent evidence, and provided opinions concerning incurrence and aggravation with well reasoned rationale.  Although the Veteran disagrees with the examiner's conclusion and relies on other evidence, there is no indication that the examination is inadequate.  

A further VA examination or opinion is unnecessary because the July 2010 VA examiner considered the evidence of treatment during active duty and the subsequent evaluations, and found no low back disability diagnosed prior to 1997.  There is also no indication that the current disability may be related to the treatment on active duty, to include based on continuity of symptomatology.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  

There is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  VA has satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision.

II. Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The Veteran had active duty service and subsequent Air National Guard service, including periods of active duty for training (ACDUTRA) and inactive duty training (IDT).  Active service includes active duty, any period of ACDUTRA during which the Veteran was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of IDT during which the Veteran was disabled from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131; Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); 38 C.F.R. §§ 3.6, 3.303, 3.304.

Certain evidentiary presumptions apply to periods of active duty.  In particular, there is a presumption of sound condition upon entrance into service unless a defect is noted on the entrance examination; and a presumption of aggravation of a preexisting condition if a preexisting condition undergoes an increase in severity during service.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306.  

There is also a presumption of service incurrence for chronic diseases including arthritis or organic disease of the nervous system, if such condition manifests to a level of 10 percent disabling or more within one year after separation from service, even if there is no evidence of such disease during service.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Under C.F.R. § 3.303(b), the nexus element may be shown by medical or lay evidence where there is competent evidence of continuity of symptomatology for a chronic disease listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

However, these presumptions do not apply to claims for service connection based on a period of ACDUTRA (or IDT) service for which veteran status has not previously been established.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Smith v. Shinseki, 24 Vet. App. 40, 48 (2010); Donnellan v. Shinseki, 22 Vet. App. 167, 171 (2010).  Further, a claimant seeking benefits based on aggravation during a period of ACDUTRA (or IDT) has the burden of demonstrating that the preexisting disability worsened during service and that such worsening was beyond the natural progression of the disease.  Donnellan, 22 Vet. App. at 171.

Service connection generally requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran primarily argues that his current low back disability and sciatic pain is due to an injury during National Guard duty on August 25, 1997.  He states that he had extreme pain in the low back and right leg when swinging a sledgehammer to drive in a grounding rod while setting up generators.  The Veteran did not seek treatment that day, but he reported it to his supervisor and went home due to pain.  An MRI a few days later showed a herniated disc.  See, e.g., hearing transcript.

There are contemporaneous statements to corroborate the Veteran's report of injury with symptoms in the back and right leg while working on a generator while on duty on August 25, 1997.  See August and September 1997 statements from the Veteran and his National Guard supervisor; September 1997 records and letters from Dr. Smith, Dr. Murphy, and Keesler Air Force Medical Center (AFMC).  There was no line of duty to determination.  Nevertheless, service personnel records confirm that the Veteran was on paid inactive duty, or IDT, with the National Guard on August 25, 1997.  As such, the Board resolves doubt in the Veteran's favor and finds that he injured his back and had symptoms in the low back and right leg in line of duty during IDT on August 25, 1997, which would qualify as active service.  

Service connection; therefore, will be granted if the evidence shows a current low back disability related to the August 25, 1997, injury.  

The evidence also reflects, however, that the Veteran had low back symptoms and sciatic pain prior to the August 25, 1997, injury.  The Veteran admits that he was treated for low back symptoms and leg pain due to a May 1997 weightlifting injury.  He does not claim that he was on National Guard during May 1997, and there is no evidence of active of service at that time in his service personnel records.  

The Veteran testified during the January 2012 hearing that he was squatting with approximately 145 pounds of weights in May 1997, and he felt some discomfort or muscle spasms, which were later determined to be lumbar radiculitis.  The Veteran believes that a different, more severe low back disability of a herniated disc was incurred on August 25, 1997, which resulted in his current low back disability with sciatic pain.  He testified that several providers told him the current disability is due to the August 25, 1997, injury; these statements will be discussed below.

The Veteran is competent to report his observable symptoms and history, including what providers told him about the cause of his low back disability and sciatic pain, and such reports must be considered with his claim.  See Jandreau, 492 F.3d at 1377.  In contrast, the Veteran is not competent to say that all or part of the current back disability results from the August 25, 1997 injury rather than the May 1997 injury.  Such an opinion would require interpretation of the medical evidence and medical expertise.  Id.

The claims file includes the Veteran's military and private treatment records dated from August 1997 to November 1997.  Records from a private chiropractor, Dr. Murphy, indicate that the Veteran was seen on August 11, 1997, for right sided sacroiliac sciatic notch and right lower extremity pain, as well as pins and needles in the bottom of the foot.  The Veteran reported that he felt low back discomfort when squatting while weightlifting in May 1997, and he began to have right lower extremity numbness and pain several weeks later.  X-rays showed pelvic unleveling and degenerative joint disease at L5, S1.  The impression was lumbar radiculitis.  

The Veteran received chiropractic treatment from Dr. Murphy for low back and right lower extremity sciatic pain on three more occasions prior to August 25.  An August 19, 1997, record noted that the Veteran's sacroiliac and leg were "burning throughout the night," and an MRI of the lumbar spine was ordered.  There is a hand-written entry that an August 20, 1997, visit was cancelled pending the MRI.

As noted above, the Veteran did not seek treatment on August 25, 1997.  Three days later, on August 28, 1997, a record from Dr. Murphy reflects complaints of "continued burning pain in his right lower extremity," with "no relief over the last few days."  The Veteran was noted to be scheduled for an MRI later that same day.  

The August 28, 1997 MRI report showed focal central disc protrusion at the L4-5 level, and the combination of a disc protrusion at L4-L5 and short pedicles contributed to a mild to moderate neural canal stenosis at that level.  The findings further stated that the L4-L5 disc was desiccated; the disc did not extend a subligamentous composition as would be expected in a herniated nucleus pulposus; and there were no additional significant disc bulges or herniations at other levels.

A treatment record from Kessler Air Force Base, reports that the Veteran had had back pain since "8/97."

In a September 1997 letter, Dr. Murphy summarized the Veteran's treatment since August 11, 1997, for low back and right lower extremity pain.  He stated that this was diagnosed as lumbar radiculitis, and X-rays had shown degenerative joint disease at L5-S1.  Dr. Murphy also indicated that the Veteran stated that he "exacerbated his condition" while on National Guard duty on August 25, 1997.  He summarized the results of the August 28, 1997 MRI, and indicated that the Veteran had been referred to Dr. Smith (a private provider) for further evaluation.  

In a September 1997 office note, Dr. Smith recorded that the Veteran was a fire fighter and reported chronic back pain and "onset of viscous right leg pain" after pounding a grounding stake while on National Guard duty on August 25, 1997.  The Veteran stated that he leaned over and felt the onset of back pain, which began to radiate down his leg.  Dr. Smith indicated that the Veteran had been having back pain for 2-3 years prior to that time, which had remitted with chiropractic manipulations, but Dr. Murphy had been unable to relieve the pain from this episode.  The assessment was L5 or S1 radiculopathy on the right.

The Veteran was again treated by Dr. Murphy on three occasions in September 1997 for "continued right leg pain," right leg numbness, and low back stiffness.  His care was to be transferred to the Keesler AFMC as of September 25, 1997.  

A September 30, 1997 record from Keesler AFMC noted that the Veteran was seen for herniated L4-L5 disc.  He reported feeling extreme pain in the back when he swung a sledgehammer while driving a grounding rod on August 25, 1997, as well as pain and paresthesias in the right lower extremity.  The Veteran also reported a history of chronic low back pain that waxed and waned.  X-rays of the lumbar spine were noted to be unremarkable, and the MRI was noted to show right L4-L5 herniation or ventral disc.  The provider assessed "acute" L4-5 right herniation.  

In a November 25, 1997 follow-up record from Keesler AFB, the Veteran was noted to have back pain and right leg pain from right L4-5 herniation that was resolved.  A physical profile serial report on this date indicates that the Veteran could return to full duty, although an initial profile report is not in the records.  

The Veteran has reported off and on chiropractic treatment from 1997 through 2000, and additional physical therapy and traction similar to his 1997 treatment after another back injury in 2003.  Any such records are not available.  

Treatment records dated in February 2010 from the Veteran's current private orthopedic provider, Dr. Hatfield, indicate that he was seen for pain in the low back and down the left lower extremity, and right greater than left hip pain.  The Veteran reported that these symptoms had been present since August 1997, and first happened when he was driving a grounding rod with a sledgehammer.  Dr. Hatfield obtained X-rays, which showed some loss of disc space height at L5-S1.  An MRI showed decreased disc space at L4-L5 and L5-S1, L4-L5 disc extrusion, neuroforamen appeared patent, bilateral lateral recess narrowing and mild to moderate stenosis centrally at L4-L5, with a lesser component of left first sacral root compression at L5-S1.  The diagnosis was lumbar spinal stenosis.  

The Veteran underwent a VA examination in July 2010.  He reported experiencing severe back pain and burning pain in the right lower extremity after pounding a stake into the ground while on National Guard duty in August 1997, stating that he herniated a disc at that time and had approximately four months of treatment with traction.  The Veteran denied any injury prior to that time, although he did state that he lifted weights while on active duty and may have strained some muscles when doing exercises in the past.  The Veteran reported seeing several chiropractors between 1997 and 2000 due to chronic back pain with muscle spasms and right leg pain described as burning pain in the calf.  He also reported reinjuring or herniating his disc again while working in the garden in 2000, resulting in extreme low back and right leg pain, which required treatment including traction for about three months.  The Veteran stated that, since 2000, he has had chronic back pain with increased pain including pain to the right calf when bending.  X-rays conducted in July 2010 showed a negative thoracic spine and an essentially normal lumbar spine, although the examiner also noted the results of the February 2010 private MRI.  

The VA examiner diagnosed lumbar L4-L5 disc desiccation and central disc protrusion with central stenosis and right L5 and S1 radiculitis.  He opined that this condition existed prior to the August 25, 1997 episode involving a sledgehammer.  The examiner explained that this was shown by notes from Dr. Murphy dated from August 11 to August 19, 1997, when the Veteran was treated for low back and right lower extremity lumbar radiculitis with x-ray evidence of degenerative changes.  

The examiner also opined that there was no evidence that the August 25, 1997 incident aggravated the Veteran's preexisting condition.  Rather, the examiner reasoned that the chiropractic treatment records dated from August 28 to September 25, 1997, did not mention any changes in symptoms.  The examiner noted that Dr. Murphy referenced exacerbation of symptoms based on the August 25 incident in a September 11, 1997 letter; however, the examiner found that these symptoms thereafter resolved, as shown by the Keesler AFMC records in November 1997.

The Veteran disagrees with the November 1997 notation that his condition had "resolved."  He testified at the January 2012 hearing that his condition had not "resolved" because he continued to have persistent symptoms including pain and reduced mobility, although he had regained mobility to the point that he could return to work.  The Veteran asserts that he still had a herniated disc after November 1997 and, therefore, the condition was not "resolved."

Neither the VA examiner nor the November 1997 provider indicated that the Veteran's low back condition, to include a herniated disc, had resolved at that time.  Rather, they indicated that the symptoms of low back and right leg pain associated with the condition and the August 25 injury had resolved.  The VA examiner found that the Veteran's disc condition as shown on the August 28, 1997 MRI and the lumbar radiculitis both preexisted the August 25 injury.  This was based on a detailed comparison of the Veteran's symptoms reported for treatment purposes shortly before and after the injury on August 25, as well as notations at the time that the Veteran's previous symptoms had been "exacerbated" by the August 25 injury.  

The VA examiner found that the Veteran had similar symptoms of back and right leg pain before and after August 25, which is consistent with the medical records.  Additionally, although the Veteran testified during this appeal that Dr. Murphy ordered an MRI only after the August 25, 1997, incident because he had more severe symptoms, this is not consistent with the contemporaneous records.  Rather, Dr. Murphy ordered an MRI on August 19 based on the Veteran's complaints of burning pain in the sacroiliac region and right leg all night.  The MRI appears to have been delayed for scheduling, not due to any change in the condition or symptoms, as an intervening session was cancelled on August 20, to await the MRI.  

These medical records are more probative and credible than the Veteran's current reports because they were contemporaneous to the injury and symptoms and were made for treatment purposes, prior to the Veteran's claim for benefits, after more than 10 years had passed.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements); see also Fed.R.Evid. 803(4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of the Board's reasons).

As noted above, Dr. Smith indicated in September 1997 that the Veteran had back pain for 2-3 years, which had remitted with chiropractic manipulations, but Dr. Murphy had been unable to relieve the pain from the August 25 episode.  Records from Dr. Murphy dated from August 11 to September 22, 1997, reflect that he had similar and continued symptoms of low back and right leg burning pain before and after the August 25 injury.  Thereafter, records from Keesler AFMC indicate that the Veteran's symptoms, if not the underlying condition, had improved or resolved.  The Veteran has indicated that he sought chiropractic treatment off and on from 1997 through 2000, and that he had more physical therapy and traction after reinjuring his back in either 2000 or 2003, with continued symptoms after that time.  

These statements reflect a pattern of flare-ups for which the Veteran sought treatment prior to August 25, 1997, in the several months after August 25, and then off and on over the years subsequent to that time.  To establish aggravation based on injury in service, temporary flare-ups or the mere recurrence of manifestations of a preexisting condition during service are not sufficient.  Rather, the evidence must show that the underlying condition, as distinguished from the symptoms, worsened as a result of active service, and there must be a permanent change in condition.  See Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991); Davis v. Principi, 276 F.3d 1341, 1345-1347 (Fed. Cir. 2002).  Although the Veteran's episode of pain in the low back and right leg after the August 25 injury may have been a more severe flare-up or manifestation of symptoms, the evidence does not establish that the underlying condition was permanently aggravated.  Rather, the VA examiner expressly opined that the Veteran's condition as shown by the August 28, 1997 MRI and subsequently preexisted his injury on August 25 and was not aggravated.

The probative value of a medical opinion is determined based on three factors: (1) whether the expert was fully informed of the pertinent facts or medical history, with or without review of the claims file; (2) whether there is a fully articulated opinion; and (3) whether the opinion is supported by a reasoned analysis, not just data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  

The VA examiner's opinion is highly probative, as it is based on all available evidence, including an accurate history of the nature and timing of the Veteran's symptoms.  In particular, the examiner conducted a detailed review of the service treatment records in both active duty and in the National Guard, as well as private records at the time of injury and more recently, consistent with the evidence summarized herein.  The examiner also considered the statements from the Veteran and his National Guard supervisor concerning the nature of his injury while on duty on August 25, and the timing of his low back and lower extremity symptoms.  The examiner's findings and conclusions are also consistent with the Board's credibility findings herein.  As such, this opinion has very high probative value.  See id.

The Veteran asserts that several of his providers told him at the time of his August 25, 1997, injury that his low back disability was incurred or aggravated by such injury.  He testified at the January 2012 hearing that Dr. Murphy said the herniated disc shown in the August 28, 1997 MRI was caused by the August 25, 1997, injury because, although he had prior symptoms of muscle spasms and leg pain that were due to lumbar radiculitis, this condition was different from a herniated disc.  The Veteran also testified that his provider at Keesler AFMC told him the herniated disc could have been caused by the August 25 injury, based on a review of the MRI and the Veteran's report of pain and loss of mobility after that injury.  

Although the Veteran is competent to report what his providers told him in the past, he made these statements many years after being treated by those providers, and any such opinions were not documented by the providers.  The undersigned advised the Veteran during the Board hearing that it would be helpful for him to obtain a supporting statement from his treating providers documenting any opinions relating his current condition to service.  See id.  Efforts were also made to obtain all treatment records.  Such opinions would be of limited probative value, because the purported opinion of Dr. Murphy did not account for the recorded symptoms before the August 1997 injury and the purported opinion of the Keesler AFMC provider was equivocal.

The Veteran did not obtain statements from the providers who treated him in 1997; however, he provided an opinion from his current provider, Dr. Hatfield.  The Veteran testified in January 2012 that Dr. Hatfield told him that the central disc protrusion shown on a February 2010 MRI was a very old injury because of the way the disc had fallen, and that it very well could have been from the 1997 injury.  The Veteran indicated that Dr. Hatfield said that he could not say beyond a shadow of a doubt that the current disc condition was not from a prior injury.  

In a February 2012 letter, Dr. Hatfield stated that he had reviewed his treatment records, which indicated that the Veteran presented as a 41-year-old with back pain that the Veteran related to an episode in 1997 using a sledgehammer.  Dr. Hatfield stated that he had no independent medical records to suggest a different history or etiology to the back pain other than these reports by the Veteran.  

Dr. Hatfield's opinion letter has very low probative value and is not sufficient to establish service connection based on either incurrence or aggravation.  In particular, Dr. Hatfield clearly noted that he did not review the Veteran's prior medical records, to include the x-rays and MRI conducted in 1997.  There is also no indication that the Veteran had reported his symptoms of low back and leg pain prior to the August 1997 injury.  As such, the opinion is not based on an accurate medical history.  See Nieves-Rodriguez, 22 Vet. App. at 303-04. 

In sum, the July 2010 VA examiner's opinion outweighs the other etiology opinions of record, to include the Veteran's reports of what his providers told him.  The evidence does not establish that his current low back disability with sciatic pain was incurred or aggravated by the August 25, 1997 injury on IDT in the National Guard.  Service connection is not warranted on this basis.  38 C.F.R. §§ 3.6, 3.303. 

Although the Veteran primarily focuses on the National Guard injury, the Board has also considered whether the current low back disability with sciatic pain is related to his prior active duty, as he was treated for back pain during service in 1988.  

Service treatment records reflect that he was treated for low back pain lasting for several weeks in August 1988, which was diagnosed as somatic dysfunction of the thoracic lumbar junction.  There was no subsequent treatment during active duty, and the Veteran denied recurrent back pain in his report of medical history in August 1989, shortly before discharge from active duty.  No spine abnormality was found at that time.  The Veteran also denied recurrent back pain, and no spine abnormality was found, during his July 1992 enlistment examination for the Air National Guard, as well as during a July 1997 periodic examination.

During the January 2012 Board hearing, the Veteran asserted for the first time in the record that he had off and on muscle spasms in the low back after being treated in August 1988.  He did not remember denying recurrent back pain in the 1989 evaluation shortly before discharge from active duty.  The Veteran stated that these off and on episodes were nothing like the pain that he felt on August 25, 1997, on Guard duty.  

The Board finds the Veteran's reports of persistent low back symptoms after treatment during active duty to be not credible.  Such statements are inconsistent with the evidence that was contemporaneous to the time of injury and asserted symptoms, and they were made many years after the pertinent events and injuries under circumstances indicating interest or bias.  See Caluza, 7 Vet. App. at 511.

Specifically, the Veteran denied any recurrent back pain during service evaluations in August 1989, July 1992 (for enlistment in the Air National Guard).  Although the Veteran also denied recurrent back pain in a July 1997 periodic examination, the Board notes that the other evidence reflects treatment for low back pain that had been present since lifting weights in May 1997.  A September 1997 private treatment record also notes reports of off and on back pain for 2-3 years, or since approximately 1994.  Nevertheless, these statements both indicate a lack of symptoms for several years after the treatment in 1988.  These statements by the Veteran to his treating providers in 1997 concerning the nature and timing of his back symptoms are highly probative because he had a motive to tell the truth to receive proper care, and they were contemporaneous to the time of injury and symptoms.  See Fed.R.Evid. 803(4).  

In contrast, the Veteran first mentioned having off and on muscle spasms since active duty during the January 2012 Board hearing.  This was after his claim for VA benefits had been denied several times by the RO based on his assertions that his symptoms pain began in May 1997 and his current low back disability was due to the August 25, 1997, injury in the National Guard.  As such, these statements are not credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that a witness's interest in the outcome of a claim may affect the credibility of testimony).  

In sum, the more probative evidence does not establish continuity of symptomatology after the August 1988 treatment for low back symptoms on active duty.  There is also no competent evidence linking the current disability to such treatment.  

Similarly, the evidence does not establish a diagnosis of arthritis or organic disease of the nervous system during active duty, or manifestations to a compensable degree within one year after discharge from active duty, or by January 1991.  Rather, as summarized above, the more probative evidence indicates that the Veteran began to have recurring symptoms of back pain in approximately 1994, at the earliest, and he first complained of lower extremity symptoms including possible neurological symptoms after lifting weights in May 1997.  Therefore, service connection is not warranted based on the Veteran's period of active duty.  38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a); see also Walker, 708 F.3d 1331. 

In conclusion, the evidence reflects that the Veteran's low back disability with sciatic pain was not caused or aggravated by his injury on IDT.  There is also no link to disease or injury during active duty, including on a presumptive basis.  The preponderance of the evidence is against service connection for a low back disability with sciatic pain.  As such, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for a low back disability with sciatic pain is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


